Citation Nr: 1704057	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  10-40 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia E. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from October 1964 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection for several claimed disabilities.  The Veteran appealed the initial ratings assigned for these awards, and during the course of his appeal he asserted an informal claim for a TDIU.  Therefore, the TDIU issue was incorporated as part of the appeal for higher initial ratings.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The Board remanded the TDIU issue for additional development in March 2016.


FINDING OF FACT

The Veteran's service-connected disabilities have not been shown to preclude him from obtaining or maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with the relevant notice and information in letters dated May 2016 and July 2016.  
The Board remanded the TDIU claim in March 2016.  In May 2016, the Veteran was provided with, and asked to complete, a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  On July 5, 2016, the Veteran's attorney indicated that the Veteran had no additional evidence to submit.  On July 11, the Veteran was again provided with a VA Form 21-8940, and instructed to complete and return the form.  On July 19, the Veteran's attorney again indicated that he had no additional evidence to submit.  The claim was denied in a rating decision and supplemental statement of the case dated August 2016.  The Veteran and his attorney were notified that the denial was based on the failure of the Veteran to submit the requested TDIU application form.  The Veteran's attorney then filed a response in September 2016 stating that the Veteran continued to assert entitlement to a TDIU.

A substantially complete VA Form 21-8940 is required to establish entitlement to IU because it gathers relevant and indispensable information regarding a claimant's disabilities and employment and educational histories.  VA Adjudication Manual M21-1 IV.ii.2.F.2.b. (emphasis in original).  As discussed below, the claim is being denied due to the lack of information regarding the Veteran's employment and educational history.  The duty to assist is not always a one-way street; if a veteran wishes help, he or she cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In light of the above development, the Board's prior remand directives have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).

II.  TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service- connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Here, the Veteran is service-connected for lumbar spine degenerative disc disease rated at 20 percent, right knee arthritis at 10 percent, right knee meniscectomy with laxity at 10 percent, left knee arthritis at 10 percent, left knee laxity at 10 percent, right lower extremity radiculopathy at 10 percent, and left lower extremity radiculopathy at 10 percent.  Because his disabilities are all related to the orthopedic body system or have a common etiology with his orthopedic disabilities, they are considered "one disability" for TDIU purposes, and therefore the Veteran meets the schedular criteria for a TDIU.

The central inquiry is determining whether a TDIU is warranted is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran's TDIU claim was first raised in a December 2015 submission from his attorney, and arises out of his appeal for higher ratings effective from October 2004.  However, as discussed above, information regarding the Veteran's occupational history, including during the appeal period, is incomplete.  During a September 2006 VA examination, he reported that he was currently employed as a tennis instructor.  During a March 2010 VA examination, he reported that he was retired from a job involving mechanical engineering.  Although he stated it was mainly an "air-conditioning" type activity, the exact nature of his duties is unknown.  

In addition, there is no information in the record regarding the Veteran's educational history.  

The Board has considered the level of functional impairment associated with the Veteran's service-connected disabilities.  For example, during the September 2006 VA examination, he reported being able to walk 10 blocks, but that flare-ups caused a slowdown of activities, including his performance as a tennis instructor.  He was nonetheless able to carry out his activities of daily living on a regular basis.  In March 2010, he denied any adverse effects from his knees while he was employed.  He had problems climbing ladders, but was able to perform his activities of daily living.  His back caused pain with bending or overhead reaching, but he was still able to do 300-500 crunches in the morning.

However, the lack of any information regarding the Veteran's educational background, and the incomplete information regarding his occupational history, makes it impossible for the Board to assess whether the functional impairment associated with his service-connected disabilities would preclude him from engaging in gainful employment.  Indeed, it is not even clear when the Veteran was and was not employed for the period beginning October 2004.

For these reasons, an award of a TDIU is not appropriate.


ORDER

A TDIU is denied.


____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


